United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3951
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *    Appeal from the United States
      v.                                 *    District Court for the
                                         *    Southern District of Iowa.
Richard Allen Allen,                     *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 11, 2002

                                   Filed: July 31, 2002
                                    ___________

Before WOLLMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                         ___________

WOLLMAN, Circuit Judge.

       Richard Allen Allen appeals from his conviction on seven counts of various
crimes stemming from a conspiracy to manufacture methamphetamine. He contends
that the district court1 erred in not suppressing evidence seized in a search of his
home, garage, and car; that the district court improperly admitted as evidence receipts
found in his home; and that the evidence was insufficient to support his conviction



      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
for creating a substantial risk of harm to human life while manufacturing
methamphetamine. We affirm.

                                           I.

        At approximately 3 a.m. on November 3, 2000, a Southeast Iowa Drug Task
Force officer and a Wapello County Deputy Sheriff pulled over a car driven by
Robert Craycraft. Craycraft consented to a search of the vehicle, and the officers
found evidence that would indicate Craycraft was involved in manufacturing
methamphetamine. The officers told Craycraft that cooperating with them would
probably help his situation, whereupon Craycraft told them about Allen. He said that
he and Allen had driven to Oskaloosa, Iowa, the night before to purchase
ephedrine/pseudoephedrine pills to use in making methamphetamine and that they
had driven around the countryside looking for anhydrous ammonia to steal. He also
said that Allen had approximately thirty lithium batteries and twenty soda cylinders
in his possession or at his residence. Craycraft described Allen’s house, told them the
address, what cars were parked there, who owned the black van parked at the house,
and that Allen was a felon. He also told the officers that Allen had said that he “isn’t
going down without taking someone with him” and that Allen carried a clip-fed pistol
in his pants.

      Later that day, Drug Task Force members obtained a “no-knock” search
warrant for Allen’s Ottumwa, Iowa, residence and outbuildings from an Iowa state
magistrate. The affidavit supporting the warrant was based primarily on the
information given by Craycraft, but it also included that the officers had verified
some of the information, including the address and the owner of the black van.
Members of the Drug Task Force executed the warrant and arrested Allen. They
seized various items used in the lithium-ammonia reduction method of manufacturing
methamphetamine, including plastic hoses and funnels, salt, carbon dioxide soda
canisters, bottles of pseudoephedrine pills, a gram scale, a coffee grinder, coffee

                                          -2-
filters, starter fluid and punctured starter fluid cans, and lithium batteries. Several of
these items contained methamphetamine, traces of methamphetamine, or other
substances indicative of various stages of the methamphetamine manufacturing
process.

       The district court denied Allen’s pretrial motion to suppress the evidence found
in the search of his residence. At trial, the government introduced, over Allen’s
objection, Wal-Mart receipts along with the testimony of a law enforcement officer
who testified that the bar codes on the receipts matched the bar codes for batteries the
officer purchased at Wal-Mart. The jury convicted on seven counts of the eight-count
indictment, and the district court imposed a 235-month sentence. Allen now appeals
from the denial of his motion to suppress, the admission of the receipts, and his
conviction for one count of creating a substantial risk of harm to human life while
manufacturing methamphetamine.

                                           II.

       In reviewing a denial of a motion to suppress, we “examine the factual findings
underlying the district court’s denial of the motion to suppress for clear error and
review de novo the ultimate question of whether the Fourth Amendment has been
violated.” United States v. Clayton, 210 F.3d 841, 845 (8th Cir. 2000) (citation
omitted). Probable cause for the issuance of a warrant exists if there is a “fair
probability that contraband or evidence of a crime will be found in a particular place.”
Illinois v. Gates, 462 U.S. 213, 238 (1983). On appeal, we will uphold a judicial
determination of probable cause if we believe that there was a substantial basis for
concluding that a search would uncover evidence of wrongdoing. Id. at 236.

       Allen contends that the search warrant affidavit did not contain information
sufficient to support a finding of probable cause. He argues that the information
Craycraft provided did not connect his home to methamphetamine manufacturing.

                                           -3-
He also argues that because Craycraft had no history of reliability as an informant, the
issuing magistrate should not have relied on the information he provided.

       In determining whether probable cause exists, we do not evaluate each piece
of information independently; rather, we consider all of the facts for their cumulative
meaning. United States v. Morales, 923 F.2d 621, 623-24 (8th Cir. 1991). Taken
together, we believe the information contained in the search warrant affidavit created
a fair probability that law enforcement officers would discover further evidence of
illegal drug activity at Allen’s residence. The facts that Allen had twenty soda
cylinders and thirty lithium batteries in his possession and that he had spent the night
with Craycraft buying ephedrine/pseudoephedrine pills and looking for anhydrous
ammonia establish probable cause to believe that Allen had methamphetamine
manufacturing equipment and ingredients at his residence. The fact that possessing
the soda cylinders and batteries is legal does not require reversal because innocent
behavior can provide the basis for establishing the existence of probable cause.
United States v. Nation, 243 F.3d 467, 470 (8th Cir. 2001) (citing Gates, 462 U.S. at
243 n.13). As to Craycraft’s credibility, even though he had no record as an
informant, the information he provided was sufficiently credible both because his
statements were against his penal interest and because the police were able to
corroborate some of the information he provided. See United States v. Tyler, 238
F.3d 1036, 1039 (8th Cir. 2001) (corroboration of minor, innocent details can support
probable cause; informant made statements against penal interest after being caught
with drugs by police); United States v. Reivich, 793 F.2d 957, 959-60 (8th Cir. 1986)
(same); cf. United States v. Gibson, 928 F.2d 250, 253 (8th Cir. 1991) (no probable
cause where police only corroborated innocent details provided by anonymous caller).
Thus, the search warrant affidavit provided information sufficient to support a finding
of probable cause.




                                          -4-
                                          III.

       A facially sufficient affidavit, however, may be challenged on the ground that
it includes deliberate or reckless falsehood. Franks v. Delaware, 438 U.S. 154, 171
(1978). Allen contends that the affidavit violated Franks because it omitted that
Craycraft had a felony criminal record, that the officers had promised Craycraft
leniency in return for his assistance, and that Craycraft was under the influence of
methamphetamine at the time he provided the information. To prevail on a Franks
claim based on omissions of fact, Allen must prove first that facts were omitted with
the intent to make, or in reckless disregard of whether they make, the affidavit
misleading, and, second, that the affidavit, if supplemented by the omitted
information, could not support a finding of probable cause. United States v.
Reinholz, 245 F.3d 765, 774 (8th Cir. 2001).

       Allen first contends that the affiant misled the issuing magistrate by failing to
include Craycraft’s criminal history in the search warrant affidavit. Craycraft had
three prior felony convictions, two for second degree burglary and one for delivery
of a controlled substance. The affiant testified at the suppression hearing that he
knew Craycraft had a criminal history, although he did not know its exact nature.
Thus, the record does not clearly show that the omissions were either intentionally or
recklessly misleading. Even assuming they were, however, Allen cannot satisfy the
second step of the Franks test, because, as the district court stated, Craycraft’s
criminal history “does not add much” to the affidavit. The affidavit informed the
magistrate that Craycraft had admitted to using methamphetamine and purchasing
ingredients for manufacturing methamphetamine and was in possession of equipment
that could be used for manufacturing methamphetamine, but also informed the
magistrate that investigators had corroborated parts of his story. Thus, the affidavit
already provided sufficient information for the magistrate to weigh Craycraft’s
credibility. See United States v. LaMorie, 100 F.3d 547, 555 (8th Cir. 1996)
(affidavit stated that informant had confessed to burglary and arson, so issuing judge

                                          -5-
“could hardly have been under the impression that [informant] was a model citizen”
even though criminal history was not included).

       Second, Allen argues that the affidavit omitted promises of leniency the
officers made to Craycraft. The district court, however, found that there were only
discussions of leniency, not promises. We have previously held that to support a
finding of probable cause, search warrant affidavits need not provide judicial officers
with all the details of bargaining between police and arrested persons from whom
they are seeking to get information. Reivich, 793 F.2d at 962-63.

        Finally, Allen contends that the affidavit should have revealed that Craycraft
may have been under the influence of methamphetamine when he provided the
information. Allen did not raise this issue to the district court, and so we review for
plain error. Fed. R. Crim. P. 52(b); Clayton, 210 F.3d at 843. Allen provides no
authority for the proposition that persons under the influence of methamphetamine
cannot provide accurate information. The affiant, a narcotics officer who had had
substantial experience in dealing with persons who had ingested methamphetamine,
testified that Craycraft was lucid and coherent and that persons under the influence
of methamphetamine are generally functional. Accordingly, there was no plain error
in holding that the affidavit provided information sufficient to support a finding of
probable cause.

       For these reasons, none of the omitted facts individually violate Franks.
Additionally, even if all three of the above items were included in the search warrant
affidavit, it still would have supported a finding of probable cause. As we stated in
a previous case, “a magistrate generally would not be misled by the alleged omissions
of facts . . . because informants frequently have criminal records and often supply
information to the government pursuant to plea arrangements.” United States v.
Flagg, 919 F.2d 499, 501 (8th Cir. 1990) (per curiam). The information Craycraft
provided was sufficiently corroborated to support a finding of probable cause even

                                         -6-
with the additional negative information about him. Accordingly, the district court
did not err in denying the motion to suppress.

                                          IV.

       Allen also contends that the evidence was insufficient to convict him for
violating 21 U.S.C. § 858, which states: “Whoever, while manufacturing a controlled
substance in violation of this subchapter, or attempting to do so, or transporting or
causing to be transported materials, including chemicals, to do so, creates a
substantial risk of harm to human life shall be fined in accordance with Title 18, or
imprisoned not more than 10 years, or both.” In reviewing a challenge to the
sufficiency of the evidence, we will uphold the conviction if, viewing the evidence
in the light most favorable to the verdict, a reasonable jury could conclude that the
defendant was guilty beyond a reasonable doubt. United States v. Echols, 144 F.3d
584, 585 (8th Cir. 1998).

       The government argues that we should interpret § 858 to include the risk of
harm a methamphetamine manufacturer poses to his own life. Allen contends that the
statute requires evidence of a substantial risk of harm to another person’s life and that
the government’s evidence did not establish the existence of such a risk. We need not
decide whether the government’s position is correct, because there is ample evidence
that Allen created a substantial risk of harm to third persons. An agent with the Iowa
Division of Narcotics Enforcement testified to the numerous dangers presented by the
lithium-ammonia reduction method of manufacturing methamphetamine. These
dangers include the possibility of suffocation or burns from anhydrous ammonia gas,
the possibility of damage to lungs from inhalation of pseudoephedrine, the possibility
of combustion when lithium reacts with moisture, the possibility of the ether
exploding, and the creation of poisonous hydrogen chloride gas. At least one other
person was present in Allen’s residence on at least one occasion, and the residence
was located near a playground. Thus, there was ample evidence that Allen’s

                                          -7-
manufacture of methamphetamine created a substantial risk of harm to the lives of
others.

                                           V.

       Finally, Allen contends that the district court erred in admitting Wal-Mart
receipts that were seized from his house in conjunction with testimony from an agent
that served to identify the items on the receipt. We review decisions regarding the
admissibility of evidence for abuse of discretion. United States v. Claxton, 276 F.3d
420, 422 (8th Cir. 2002).

       Exhibit 8 was a pair of Wal-Mart receipts showing the purchase of lithium
batteries and Sudafed cold and allergy tablets. The court first excluded the receipts
as hearsay, but later admitted them after the government offered them for the limited
purpose that “they were seized at the defendant’s residence not . . . for the fact that
they are, in fact, valid Wal-Mart receipts.” Later in the trial, a government witness
testified that he had reviewed the uniform product codes on Exhibit 8 and went to
three separate Wal-Mart stores and purchased those items. Defense counsel objected
to the admission of the items purchased and the new receipts on hearsay grounds, but
the court overruled his objection and admitted the evidence. Allen now contends that
the later testimony and exhibits demonstrate that the government in fact introduced
the first receipts for the truth of the matter asserted: that Allen purchased ingredients
used in methamphetamine manufacturing. The government argues that the receipts
in Exhibit 8 were admitted only to connect the residence to drug activity, or,
alternatively, that they constitute an admission by Allen that he purchased the items
described on the receipts because he maintained control over the premises where the
receipts were found and kept them for several weeks.

     We need not enter into a discussion of the hearsay rule and its exceptions,
however, because the admission of the receipts, if erroneous, was harmless. United

                                          -8-
States v. Melecio-Rodriguez, 231 F.3d 1091, 1094 (8th Cir. 2000) (per curiam). We
will reverse “only when an improper evidentiary ruling affects the substantial rights
of the defendant or when we believe that the error has had more than a slight
influence on the verdict.” Id. (internal quotation omitted). Even without the receipts,
there was substantial evidence connecting Allen to the purchase of methamphetamine
ingredients and the manufacture of methamphetamine. All of the necessary
equipment for the lithium-ammonia reduction method of manufacture, some
containing residue of methamphetamine or other chemicals used during certain steps
of the process, was seized during the search and introduced at trial. Several witnesses
testified that Allen manufactured methamphetamine, and others testified that Allen
provided them with methamphetamine. Because this evidence was more than
sufficient to support Allen’s conviction, the admission of the receipts and related
testimony, if erroneous, did not affect Allen’s substantial rights and certainly did not
have a more than slight influence on the verdict.

      The conviction is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -9-